Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the Prior Art does not teach a power supply that supplies the motor with electric current to operate the motor; 
an inverter that, during regenerative operation of the motor, performs switching between a first state in which regenerative current generated in the motor is returned to the motor again and a second state in which the regenerative current is supplied to the power supply; 
a first detector that detects a first condition electrically acting on the inverter; a second detector that detects a second condition electrically acting on the power supply; and 
a determiner that performs a first determination to perform switching between the first state and the second state, based on a detection result by the first detector or the second detector.
With respect to claim 5, the Prior Art does not teach a power supply that supplies the motor with electric current to operate the motor; 
an inverter that, during regenerative operation of the motor, performs switching between a first state in which regenerative current generated in the motor is returned to the motor again and a second state in which the regenerative current is supplied to the power supply; 
a first detector that detects a first condition electrically acting on the inverter; 
a second detector that detects a second condition electrically acting on the power supply; and 
a determiner that performs a first determination to perform switching between the first state and the second state, based on a detection result by the first detector or the second detector; wherein the determiner performs the first determination to switch to the first state when the first condition 
the determiner performs the first determination to switch to the first state when the second condition exceeds a threshold, and performs the first determination to switch to the second state when the second condition does not exceed the threshold; the determiner performs a second determination to determine presence or absence of a failure in the first detector and presence or absence of a failure in the second detector, and 
the determiner performs the first determination based on a result of the second determination; and when the determiner determines that the first detector has no failure in the second determination, the determiner performs the first determination based on a detection result by the first detector, and when the determiner determines that the second detector has no failure in the second determination, the determiner performs the first determination based on a detection result by the second detector.
With respect to claim 10, the Prior Art does not teach a power supply that supplies the motor with electric current to operate the motor; an inverter that, during regenerative operation of the motor, performs switching between a first state in which regenerative current generated in the motor is returned to the motor again and a second state in which the regenerative current is supplied to the power supply; 
a first detector that detects a first condition electrically acting on the inverter; 
a second detector that detects a second condition electrically acting on the power supply; and 
a determiner that performs a first determination to perform switching between the first state and the second state, based on a detection result by the first detector or the second detector; wherein the first detector detects, as the first condition, voltage applied to the inverter from the power supply, electric current flowing through the inverter, or electric power generated in the inverter; the second detector detects, as the second condition, voltage applied to the power supply, electric current flowing 
Claims 1-10 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK DAVID GLASS whose telephone number is (571)272-8395.  The examiner can normally be reached on Mon-Fri_8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERICK D GLASS/               Primary Examiner, Art Unit 2846